Corporation income tax; exemption; feeder organization. — In this case the court issued the following order:
This case comes before the court on defendant’s motion for summary judgment and supporting affidavit, together with plaintiff’s reply thereto, wherein plaintiff asserts that it makes no objection to the granting of the motion in the event that the court should deny this same plaintiff’s motion for rehearing and for amendment and alteration of the opinion and judgment of November 1, 1961, in Sico Foundation v. United States, No. 338-57, 155 Ct. Cl. 554.
It appears that by an opinion entered January 12, 1962, the court, with Chief Judge Jones and. Judge Durfee dissenting, overruled the plaintiff’s motion for rehearing and for amendment and alteration of the opinion and judgment entered on November 1,1961, in Sico Foundation v. United States, No. 338-57, 155 Ct. Cl. 554.
It further appears that, while adhering to the views expressed in the dissenting opinion of January 12, 1962, in Sico Foundation v. United States, No. 338-57, 155 Ct. Cl. 578, as a result of the concession by the plaintiff that this case involves the same issues as were involved in No. 338-57 and action taken by the court in that case should govern disposition of this case, Chief Judge Jones and Judge Durfee agree that defendant’s motion for summary judgment should be granted.
It is THEREFORE ORDERED this twenty-third day of February, 1962, that defendant’s motion for summary judgment be and the same is granted and plaintiff’s petition is dismissed.
By the Court.
Marvin Jones, Ohief Judge.